PLEDGE AGREEMENT
(PARTNERSHIP INTERESTS)

THIS PLEDGE AGREEMENT (PARTNERSHIP INTERESTS) (as amended, modified, replaced,
renewed, restated or extended from time to time, this “Agreement”), dated as of
the 1st day of November, 2007, by and between WACHOVIA BANK, N.A., a national
banking association (“Lender”), and NNN APARTMENT REIT HOLDINGS, L.P., a
Virginia limited partnership (“Pledgor”).

RECITALS

WHEREAS: Pursuant to that certain Loan Agreement of even date herewith by and
between NNN APARTMENT REIT, INC., a Maryland corporation (“Borrower”) and Lender
(as the same may be amended, modified, renewed, restated, extended or replaced
from time to time, the “Loan Agreement”), Lender has agreed to extend credit to
Borrower on the terms and subject to the conditions set forth therein; and

WHEREAS: Pledgor owns one hundred percent (100%) of (i) the limited partnership
interests in each of APARTMENT REIT WALKER RANCH, L.P., a Texas limited
partnership (“Walker Ranch”), APARTMENT REIT HIDDEN LAKES, L.P., a Texas limited
partnership (“Hidden Lakes”), APARTMENT REIT PARK AT NORTH GATE, L.P., a Texas
limited partnership (“North Gate”) and APARTMENT REIT TOWNE CROSSING, L.P., a
Texas limited partnership (“Towne Crossing”) (collectively, the “Owned LP’s” or
the “Owned Companies” and each an “Owned Company”), (ii) the membership
interests in each of Apartment REIT Walker Ranch GP, LLC, a Delaware limited
liability company, Apartment REIT Hidden Lakes GP, LLC, a Delaware limited
liability company, Apartment REIT Park at North Gate GP, LLC, a Delaware limited
liability company and Apartment REIT Towne Crossing GP, LLC, a Delaware limited
liability company (collectively, the “Property Owner GP’s”), each of which
Property Owner GP’s is the sole general partner of the respective Owned LP, and
(iii) [INTENTIONALLY OMITTED]; and

WHEREAS: As consideration for the credit facilities to be made available to
Borrower pursuant to the Loan Agreement, Pledgor has agreed, as required
pursuant to Paragraph 3 of the Loan Agreement, to pledge as security for
Borrower’s obligations under the Loan Agreement certain of the Partnership
Interests Pledgor owns in the Owned Companies; and

WHEREAS: Pledgor has agreed not to sell, convey, transfer or encumber in any way
any of the general or limited partnership interests, or membership interests, as
applicable, owned by Pledgor in any of the Property Owner GP’s or the Owned
Companies so long as the Loan remains in effect; and

WHEREAS, one hundred percent (100%) of the general partnership interests in
Pledgor are owned by Borrower, and one hundred percent (100%) of the limited
partnership interests in Pledgor are owned by NNN Apartment REIT Advisor, LLC, a
limited liability company which is under common ownership with Borrower, and
Pledgor will derive benefit from the credit facilities to be made available to
Borrower by Lender pursuant to the Loan Agreement;

NOW, THEREFORE, in consideration of the credit facilities to be made available
pursuant to the Loan Agreement and other good and valuable consideration, the
receipt of which is hereby acknowledged by the parties hereto, the parties do
hereby agree as follows:

1. Definitions. All capitalized undefined terms used herein shall have the
respective meanings assigned thereto in the Loan Agreement. In addition, the
following terms, when used herein, shall have the following meanings:

“Collateral” means, collectively, (i) [INTENTIONALLY OMITTED], (ii) with respect
to each of Walker Ranch, Hidden Lakes and Towne Crossing, forty-nine percent
(49%) of the Partnership Interests of Pledgor in such Owned LP, whether now
owned or hereafter acquired, (iii) with respect to North Gate, one hundred
percent (100%) of the Partnership Interests of Pledgor in such Owned LP, whether
now owned or hereafter acquired, and (iv) all proceeds of the property described
in each of items (i), (ii) and (iii) above, including, without limitation,
proceeds from any permitted sale or other disposition thereof (including without
limitation all payment intangibles relating thereto).

[INTENTIONALLY OMITTED]

“Partnership Interests” means the entire limited partnership interests of
Pledgor in each of the Owned LP’s, including, without limitation, Pledgor’s
capital account, its interest as a limited partner in the net cash flow, net
profit and net loss, and items of income, gain, loss, deduction and credit of
each of the Owned LP’s, its interest in all distributions made or to be made by
any of the Owned LP’s to Pledgor and all of the other rights, titles and
interests of Pledgor as a limited partner of each of the Owned LP’s, whether set
forth in the partnership agreement of such Owned LP, by separate agreement or
otherwise.

“UCC” means the North Carolina Uniform Commercial Code, or as to any matter
governed by the Uniform Commercial Code of another jurisdiction, the Uniform
Commercial Code of such other jurisdiction.

2. Pledge and Security Interest. As collateral security for the due and punctual
payment and performance by Borrower of all of its obligations under the Loan
Agreement and the other Loan Documents (collectively, the “Obligations”),
Pledgor hereby pledges and assigns to Lender a continuing first priority
security interest in and to the Collateral.

3. Pledgor Remains Liable. Anything herein to the contrary notwithstanding, (a)
Pledgor shall remain liable to perform all of its duties and obligations as a
limited partner of each of the Owned LP’s, to the same extent as if this
Agreement had not been executed, (b) the exercise by Lender of any of its rights
hereunder shall not release Pledgor from any of its duties or obligations as a
limited partner of any Owned Company, and (c) Lender shall not have any
obligation or liability as a limited partner of any Owned Company by reason of
this Agreement.

4. Representations and Warranties. Pledgor represents and warrants that:

(a) [INTENTIONALLY OMITTED.]

(b) Pledgor (i) owns one hundred percent (100%) of the limited partnership
interests in, and is the sole limited partner of, each of the Owned LP’s, and
(ii) owns one hundred percent (100%) of the membership interests in, and is the
sole member of, each of the Property Owner GP’s, each of which owns one hundred
percent (100%) of the general partnership interests in, and is the sole general
partner of, the respective Owned LP.

(c) Pledgor is the legal and beneficial owner of the Collateral free and clear
of all liens and encumbrances.

(d) The jurisdiction in which Pledgor is located for purposes of Section 9-307
of the UCC is the State of Virginia.

(e) Pledgor conducts business only under the name “NNN APARTMENT REIT HOLDINGS,
L.P.,” and does not use and has not used any trade name, fictitious name or
similar name.

(f) Properly completed financing or other statements have been filed in all
necessary jurisdictions with respect to the Collateral, and certificates
representing the Collateral have been delivered as may be required, so that the
pledge and security interest granted pursuant to this Agreement constitutes a
valid, continuing and perfected security interest in and lien on the Collateral
under the UCC.

(g) Pledgor has full power and authority to execute this Agreement and to
perform its obligations hereunder, and the execution and delivery of this
Agreement, and the performance of Pledgor’s obligations hereunder, have been
duly authorized by all necessary corporate or other action of Pledgor.

(h) The execution, delivery and performance by Pledgor of this Agreement does
not conflict with, or result in a breach or violation of, (i) any law,
regulation or court order applicable to Pledgor or its property, (ii) any
document or instrument to which Pledgor is a party or by which its assets may be
bound, (iii) [INTENTIONALLY OMITTED], (iv) the partnership agreement of any of
the Owned LP’s, or (v) any document, instrument or agreement evidencing or
relating to any credit facility or loan to which any of the Owned Companies is a
party.

(i) No authorization, approval or other action by, and no notice to or filing
with, any governmental authority (other than as set forth in Section 4(f) above)
is required (i) for the execution, delivery and performance of this Agreement by
Pledgor, or (ii) for the exercise by the Lender of any rights or remedies in
respect of the Collateral hereunder.

(j) None of the Partnership Interests in North Gate, Towne Crossing or Walker
Ranch are dealt in or traded on securities markets, and the terms of the
respective partnership agreements governing the Partnership Interests in North
Gate, Towne Crossing and Walker Ranch do not provide that such interests are
securities governed by Article 8 of the UCC. None of the Partnership Interests
in North Gate, Towne Crossing or Walker Ranch is evidenced by a certificate of
ownership.

(j) None of the Partnership Interests in Hidden Lakes are dealt in or traded on
securities markets; however, the terms of the partnership agreement governing
the Partnership Interests in Hidden Lakes provide that such interests are
securities governed by Article 8 of the UCC. The Partnership Interests in Hidden
Lakes are evidenced by a certificate of ownership.

5. Protection of Security Interest. Pledgor covenants that:

(a) Pledgor will, at all times the Loan Agreement remains in full force and
effect, remain the legal and beneficial owner of the Collateral free and clear
of all liens and encumbrances except for liens and encumbrances in favor of
Lender. In furtherance of the foregoing, Pledgor will not sell, convey,
transfer, assign or encumber in any way, all or any portion of the Collateral.

(b) Pledgor will, at all times the Loan Agreement remains in full force and
effect, remain the legal and beneficial owner of (i) [INTENTIONALLY OMITTED],
(ii) all Partnership Interests in each Owned LP, and (iii) all membership
interests in each Property Owner GP, each of which in turn will remain the
beneficial owner of all general partnership interests in the respective Owned
LP, in each case free and clear of all liens and encumbrances except for, as to
the Collateral, liens and encumbrances in favor of Lender. In furtherance of the
foregoing, Pledgor will not sell, convey, transfer, assign or encumber in any
way, all or any portion of any Partnership Interests, or any membership
interests in the Property Owner GP’s, and will not permit the sale, conveyance,
transfer, assignment or encumbrance, in any way, of any general partnership
interests owned by any Property Owner GP in any Owned LP, in each case except in
favor of Lender.

(c) Except upon thirty (30) days prior written notice to the Lender, Pledgor
will not (i) change its name, identity, or corporate structure or jurisdiction
of incorporation so as to make any financing or other statement filed as
provided herein become seriously misleading, (ii) with respect to Hidden Lakes,
opt out of Article 8 for purposes of classifying the Partnership Interests
therein as securities or (iii) with respect to any other Owned LP, opt into
Article 8 for purposes of classifying the Partnership Interests therein as
securities.

(d) Pledgor will, upon request of Lender, prepare and deliver such financing
statements, notices of lien, notices of assignment and continuations or
amendments to any of the foregoing, and other documents (and pay the costs of
filing or recording the same in all public offices deemed necessary by Lender)
and do such other acts and things, all as Lender may from time to time request
to establish and maintain a valid perfected first priority pledge and security
interest in the Collateral to secure the payment of the Obligations. Pledgor
hereby constitutes and appoints Lender (and any of its officers) as its
attorney-in-fact with full power and authority to execute and deliver all
documents necessary to perfect and keep perfected the security interests created
hereby. This power of attorney hereby granted is a special power of attorney
coupled with an interest and shall be irrevocable by Pledgor.

(e) Pledgor will pay or cause to be paid, prior to delinquency, all taxes,
charges, liens and assessments against the Collateral, except to the extent and
so long as (i) the same are being contested in good faith by appropriate
proceedings, and (ii) the effect of any lien, charge or encumbrance is stayed
pending final resolution.

(f) Pledgor will pay promptly on demand by Lender all advances, charges, costs
and expenses, including reasonable attorneys’ fees, incurred or paid by Lender
in protecting and preserving the Collateral or in exercising any right, power or
remedy conferred by this Agreement.

(g) Without the prior written consent of the Lender, the Pledgor will not
(i) vote to enable, or take any other action to permit, any Owned Company to
issue any additional Partnership Interests, except for such additional
Partnership Interests that will be subject to the security interest granted
herein in favor of the Lender or (ii) enter into any agreement or undertaking
restricting the right or ability of the Pledgor or the Lender to sell, assign or
transfer any Collateral. The Pledgor will defend the right, title and interest
of the Lender in and to the Collateral against the claims and demands of all
Persons whomsoever.

(h) The Pledgor will deliver to the Lender all Partnership Interests evidenced
by a certificate (including, without limitation, certificates evidencing the
Partnership Interests in Hidden Lakes), together with such effective
endorsements and assignments as may be required. If the Pledgor shall become
entitled to receive or shall receive (i) any certificate evidencing any
Collateral, whether in addition to, in substitution of, or as a conversion of,
or in exchange for, any Collateral, or otherwise in respect thereof or (ii) any
sums paid upon or in respect of any Collateral upon the liquidation or
dissolution of any Owned Company, the Pledgor shall accept the same as the agent
for the Lender, hold the same in trust for the Lender, segregated from other
funds of the Pledgor, and promptly deliver the same to the Lender in accordance
with the terms hereof.

6. Events of Default. The occurrence of an “Event of Default” (as defined in the
Loan Agreement) which has not been cured during the applicable cure period, if
any, provided for therein, shall constitute an event of default (an “Event of
Default”) hereunder.

7. Lender’s Rights and Remedies Upon Default. Upon the occurrence of any Event
of Default, Lender shall be entitled, at its option, to exercise all such rights
and remedies with respect to the Collateral as (i) are available under the UCC
and (ii) are otherwise available at law or in equity. Without limiting the
foregoing, the Lender shall have the right to receive any and all cash
dividends, payments or distributions made in respect of any Partnership
Interests or other proceeds paid in respect of any Partnership Interests, and
any or all of any Partnership Interests shall be registered in the name of the
Lender or its nominee, and the Lender or its nominee may thereafter exercise
(A) all voting, corporate and other rights pertaining to such Partnership
Interests at any meeting of partners of the relevant Owned Companies and (B) any
and all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Partnership Interests as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Partnership Interests upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the partnership structure of any Owned Company or upon the exercise by the
Pledgor or the Lender of any right, privilege or option pertaining to such
Partnership Interests, and in connection therewith, the right to deposit and
deliver any and all of the Partnership Interests with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Lender may determine), all without liability except to account
for property actually received by it; but the Lender shall have no duty to the
Pledgor to exercise any such right, privilege or option and the Lender shall not
be responsible for any failure to do so or delay in so doing. In furtherance
thereof, the Pledgor hereby authorizes and instructs each Owned Company to
(i) comply with any instruction received by it from the Lender in writing that
(A) states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from the Pledgor, and the Pledgor agrees that each Owned
Company shall be fully protected in so complying following receipt of such
notice and prior to notice that such Event of Default is no longer continuing,
and (ii) except as otherwise expressly permitted hereby, pay any dividends,
distributions or other payments with respect to any Partnership Interests
directly to the Lender.

8. Miscellaneous.

(a) Lender shall have the right at all times to enforce the provisions of this
Agreement in strict accordance with the terms hereof, notwithstanding any
conduct or custom on its part in refraining from so doing at any time. No
amendment or waiver of any provision of this Agreement shall be effective unless
the same shall be in writing and executed by the parties hereto (subject to the
provisions of the Loan Agreement), and no waiver or omission to act by Lender as
to any Event of Default shall operate as a waiver of any other Event of Default
or of the same Event of Default at a future time, and no single or partial
exercise by Lender of any right or remedy shall preclude any other or future
exercise of that or of any other right or remedy. The provisions, rights and
remedies hereof are cumulative to and concurrent with those of all other
agreements and documents held by Lender in connection with the Obligations.

(b) This Agreement shall create a continuing security interest in the Collateral
and shall remain in full force and effect until payment in full of the
Obligations.

(c) This Agreement, unless otherwise expressly set forth herein, shall be
governed by, and construed in accordance with, the laws of the State of North
Carolina.

(d) TO THE EXTENT PERMITTED BY LAW, PLEDGOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THIS
AGREEMENT AND INTO THE LOAN AGREEMENT.

(e) Any and all notices, elections or demands permitted or required to be made
under this Agreement shall be in writing, signed by the party giving such
notice, election or demand and shall be delivered personally, or sent by
overnight courier or by certified mail, postage prepaid, to the other party at
the address set forth below, or at such other address within the continental
United States of America as may have theretofore been designated in writing in
accordance with the terms and conditions hereof:

         
PLEDGOR:
  NNN Apartment REIT Holdings, L.P.
 
  c/o NNN Apartment REIT, Inc.
 
  1551 N. Tustin Ave., Suite 200
 
  Santa Ana, CA 92705
 
  Attention: ________________
LENDER:
  Wachovia Bank, National Association
 
  One Wachovia Center, 16th Floor
 
  301 South College Street
 
  Charlotte, NC 28288-0172
 
  Attention: Chris Troutman

(f) In case any one or more of the provisions contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.

(g) This Agreement may be executed in any number of counterparts and all the
counterparts taken together shall be deemed to constitute one and the same
instrument.

(h) This Agreement constitutes the final, exclusive and complete statement of
the agreement of the parties hereto with respect to the subject matter hereof
and all other prior or contemporaneous agreements with respect to the subject
matter hereof are superseded hereby.

(i) The Pledgor hereby waives and releases any rights, demands, and defenses the
Pledgor may have with respect to the Lender pursuant to any law or statute that
requires that the Lender make demand upon, assert claims against, or collect
from Borrower or other persons or entities, foreclose any security interest,
sell collateral, exhaust any remedies, or take any other action against Borrower
or other persons or entities prior to making demand upon, collecting from or
taking action against the Pledgor under this Agreement, including any such
rights the Pledgor might otherwise have had under N.C.G.S. §§ 26-7, et seq. and
any successor statute and any other applicable law.

1

IN WITNESS WHEREOF, Pledgor and Lender have duly executed this Agreement, or
caused this Agreement to be duly executed, as of the day and year first above
written.

PLEDGOR:

NNN APARTMENT REIT HOLDINGS, L.P.,
a Virginia limited partnership

By: NNN APARTMENT REIT, INC.,

a Maryland corporation, its sole
general partner

By: /s/ Stanley J. Olander, Jr.
Name: Stanley J. Olander, Jr.
Title: CEO and President


LENDER:

WACHOVIA BANK, N.A.,


a national banking association

By: /s/ Bradford Chatigny
Name: Bradford Chatigny
Title: Vice President


2